DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 23 discloses R1 as a substituent for three species listed as options for the Z5 substituent of Formula (XIII) given in Claim 1. Nowhere in Claim 1 is the species R1 further defined, thus the scope of the claims is unclear. Claims 2-8 are also rejected due to their dependency on Claim 1.
Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 2 discloses R1 and R2 as substituents for a species listed as an option for the Z4 substituent of Formula (XIII) given in Claim 1. Nowhere in the claims is the species R1 or the species R2 further defined, thus the scope of the claims is unclear. Claims 4-5 are also rejected due to their dependency on Claim 3.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 requires that the Z4 component of Formula (XIII) presented in Claim 1 is NR44R44’, whereas Claim 3 (on which Claim 4 depends) requires that Z4 be selected from a group which does not include NR44R44’ as an option. Thus, Claim 4 does not further limit the subject matter of Claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa et al. (JP 2010135166A).
Regarding Claim 1, Hayakawa discloses a lithium ion battery (Figure 3, p.11, lines 27-29) comprising: at least one anode (negative electrode, 34) comprising anode active material which may be based on Ge, Si and/or Sn (p.9, line 45 – p.10, line 4). Hayakawa further discloses a cathode (positive electrode, 33) comprising cathode active material which may preferably be based on lithium iron-phosphorus (LFP) oxide or lithium manganese oxide (p. 8, lines 31-34). Hayakawa further discloses an electrolyte comprising: solvent comprising at least one linear carbonate and/or ester and at least one cyclic carbonate and/or ester (p.3, lines 28- 30), at least one dissolved lithium salt (p.5, lines 30-37), and at least one additive (p.7, lines 23-30).
Hayakawa further discloses that the additive is represented by Formula I (see below), wherein each of X, Y, and Z is a Group 16 element and at least one of X, Y, and Z is a different Group 16 element from the others, and wherein R1 and R2 represent an organic group, a Group 17 element, or an organic group with one or more hydrogen atoms are substituted with a Group 17 atom (p.2, lines 5-8). Among the compounds included in Hayakawa’s Formula I is the group of compounds satisfying the Generalized Additive Formula (shown below), wherein O-R1 is analogous to Z4 of instantly claimed Formula XIII and R2 is analogous to Z5 of instantly claimed Formula XIII. Hayakawa teaches that R1 may be an alkyl, or aryl group, thus making O-R1 an alkoxy group, or aryloxy group. Hayakawa further discloses that R1 and/or R2 may be repeating groups of type (-CH2-O) (shown under Formula 5, p.12 of original document), thus O-R1 may be considered an oligomeric moiety. 

    PNG
    media_image1.png
    114
    293
    media_image1.png
    Greyscale

Formula I (Hayakawa JP 2010135166A)

    PNG
    media_image2.png
    77
    167
    media_image2.png
    Greyscale

Generalized Additive Formula (From Examiner) 
Regarding Claim 2, Hayakawa discloses that the group in the Z4 (Y-R1) position may be an alkyl group or an oligomeric moiety of repeating (-CH2-O) groups wherein Y is O (p.3, lines 1-4).
Regarding Claim 3, Hayakawa discloses that the group in the Z4 (Y-R1) position may be
an alkoxy group or an aryloxy group wherein Y is O and R1 is a hydrocarbon chain (p.3, lines 1-4).
Regarding Claim 5, Hayakawa discloses that the group in the Z5 (R2) position may be a haloalkyl group (p.2, lines 5-8 and p.3, lines 1-4).
Regarding Claim 7, Hayakawa discloses that the cathode active material preferably may be based on lithium iron-phosphorus (LFP) oxide (p.8, lines 33-34).
Regarding Claim 8, Hayakawa discloses an example wherein the solvent comprises 4-fluoro-1,3-dioxolan-2-one (FEC), and diethyl carbonate (DEC) (p.16, lines 22-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (JP 2010135166A) as applied to Claim 3 above, and further in view of Onuki et al. (JP 2003187861A).
In Regards to Claim 4 (Dependent Upon Claim 3):
Hayakawa discloses that the group in the Z4 (Y-R1) position may have R1 be an organic group and have Y be any Group 16 element (p.2, lines 5-8). Hayakawa teaches that any Group 16 element may be used in the X, Y, and Z positions in Formula I (see Formula above, p.2, lines 5-8). Hayakawa further teaches that the additives serve to suppress the decomposition of the electrode material, thus improving charging/discharging capabilities of the battery (p.1, lines 20-25).
Hayakawa is silent to N being present in the Z4 position.
1, R2, R3, and R4 may be any hydrocarbon group [0007]. Onuki further discloses that N is present in the additive in a position analogous to the Y position in Formula I of Hayakawa (see Formula I shown below). Onuki further discloses that R1- and R2 are connected to N in Formula 1 (see below), thus being present in NR1R2 form. Onuki further discloses that the additive (sulfur compound) serves to form an interface protection film (SEI) which suppresses decomposition reactions, thus improving performance of the battery [0005].
It would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the additive of Hayakawa by selecting N for the Y position and two alkyl groups for R1 of Formula I, as taught by Onuki, as it is known in the art to produce an additive for an electrolyte for a lithium secondary battery which serves to prevent decomposition of electrode material thus improving battery performance. As such, the limitation of Claim 4 requiring that Z4 is NR44R44', is met. 

    PNG
    media_image3.png
    133
    362
    media_image3.png
    Greyscale

Formula I (Onuki JP 2003187861A)
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Onuki et al. (JP 2003187861A) in further view of Hayakawa et al. (JP 2010135166A).
In Regards to Claim 1:
Onuki discloses a lithium ion battery [0002] comprising an anode (negative electrode), a cathode (positive electrode) comprising cathode active material based on lithium metal oxide (LiMeO), wherein Me is one or more metal selected from nickel, cobalt, or manganese and Li and O represent one or more respective lithium and oxygen atoms [0017]. Onuki further 1, R2, R3, and R4 each represent a hydrocarbon group and n=1 or 2 [0006-0007]. Onuki further discloses that the additive (sulfur compound) serves to form an interface protection film (SEI) which suppresses decomposition reactions, thus improving performance of the battery [0005].
Onuki is deficient in disclosing that 1) the additive contains two Se atoms in positions analogous to those of the Se atoms in Formulas XIII-XV in the instant application and 2) at least one anode comprising anode active material based on Si, Ge and/or Sn.
Regarding 1), Hayakawa discloses a lithium ion battery (Figure 3, p.11, lines 27-29) having an electrolyte comprising: solvent comprising at least one linear carbonate and/or ester and at least one cyclic carbonate and/or ester (p.3, lines 28- 30), at least one dissolved lithium salt (p.5, lines 30-37), and at least one additive (p.7, lines 23-30). Hayakawa further discloses that the additive is represented by Formula I (see above), wherein each of X, Y, and Z is a Group 16 element and at least one of X, Y, and Z is a different Group 16 element from the others, and wherein R1 and R2 represent an organic group. Hayakawa further teaches that the additives serve to suppress the decomposition of the electrode material, thus improving charging/discharging capabilities of the battery (p.1, lines 20-25).
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to replace the S atoms present in Formula 1 disclosed by Onuki with Se, as it is known in the art that replacement of any Group 16 atom with a different Group 16 atom may produce a well-performing additive for an electrolyte in a lithium ion battery, as taught by Hayakawa. By doing so, the limitation of Claim 1 requiring that the additive be represented by Formula XIII, XIV, XV, or any combination thereof, is met.

Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the lithium ion battery of Onuku, by selecting for the anode, and anode which is based on Ge, Si and/or Sn, as it is known in the art as a common choice for anode active material for lithium ion batteries, as taught by Hayakawa. By doing so, the limitation of Claim 1 requiring at least one anode comprising anode active material based on Si, Ge and/or Sn, is met.
In Regards to Claim 4 (Dependent Upon Claim 3):
Onuki further discloses that in the additive (sulfur compound) represented by Formula 1 (see above) R1 and R2 are connected to N, thus being present in NR1R2 form. Therefore, all of the limitations of Claim 4 are met.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-11 of U.S. Patent Application No. 16/525,627 (referred to as “Sella” in the following portions of this document) in view of Hayakawa et al. (JP 2010135166A).
In Regards to Claim 1:
Claims 1-5 and 9-11 of Sella disclose all of the limitations of Claim 1-8 of the instant application except for the electrolyte additive containing two Se atoms in the positions of the Se atoms in Formulas XIII, XIV, and XV of the instant application. Sella discloses that the 
Hayakawa discloses an additive for a lithium ion battery (Figure 3, p.11, lines 27-29) comprising an electrolyte which includes a solvent having an additive (p.7, lines 23-30). Hayakawa further discloses that the additive is represented by Formula I (see below), wherein each of X, Y, and Z is a Group 16 element (p.2, lines 5-8). Hayakawa further teaches that the additives serve to suppress the decomposition of the electrode material, thus improving charging/discharging capabilities of the battery (p.1, lines 20-25).
It would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the electrolyte additive disclosed by Sella by replacing the S in Formula Ib with an Se atom, as it is known in the art that Group 16 atoms (Se, S, etc.) may replace one another in electrolyte additives for lithium ion batteries, as taught by Hayakawa, and is known to produce an additive for an electrolyte which serves to suppress the decomposition of the electrode material, thus improving charging/discharging capabilities of the battery. By doing do, the limitation of Claim 1 requiring the additive to be represented by either Formula XIII, XIV, XV, or any combination thereof, is met.

    PNG
    media_image4.png
    128
    371
    media_image4.png
    Greyscale

Formula I (Sella)

    PNG
    media_image1.png
    114
    293
    media_image1.png
    Greyscale

Formula I (Hayakawa JP 2010135166A)





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759